
	
		II
		Calendar No. 49
		110th CONGRESS
		1st Session
		S. 264
		[Report No. 110–23]
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Bureau of Reclamation to participate in
		  the rehabilitation of the Wallowa Lake Dam in Oregon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wallowa Lake Dam Rehabilitation and
			 Water Management Act of 2007.
		2.DefinitionsIn this Act:
			(1)Associated ditch
			 companies, incorporatedThe term Associated Ditch
			 Companies, Incorporated means the nonprofit corporation established
			 under the laws of the State of Oregon that operates Wallowa Lake Dam.
			(2)Phase ii and
			 phase iii of the wallowa valley water management planThe term
			 Phase II and Phase III of the Wallowa Valley Water Management Plan
			 means the Phase II program for fish passage improvements and water conservation
			 measures, and the Phase III program for implementation of water exchange
			 infrastructure, developed for the Wallowa River watershed, as contained in the
			 document entitled Wallowa Lake Dam Rehabilitation and Water Management
			 Plan Vision Statement, dated February 2001, and on file with the Bureau
			 of Reclamation.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(4)Wallowa lake dam
			 rehabilitation programThe term Wallowa Lake Dam
			 Rehabilitation Program means the program for the rehabilitation of the
			 Wallowa Lake Dam in Oregon, as contained in the engineering document entitled,
			 Phase I Dam Assessment and Preliminary Engineering Design, dated
			 December 2002, and on file with the Bureau of Reclamation.
			3.Authorization to
			 participate in program
			(a)Grants and
			 Cooperative AgreementsThe Secretary may provide grants to, or
			 enter into cooperative or other agreements with, tribal, State, and local
			 governmental entities and the Associated Ditch Companies, Incorporated, to
			 plan, design, and construct facilities needed to implement the Wallowa Lake Dam
			 Rehabilitation Program and Phase II and Phase III of the Wallowa Valley Water
			 Management Plan.
			(b)ConditionsAs
			 a condition of providing funds under subsection (a), the Secretary shall ensure
			 that—
				(1)the Wallowa Lake
			 Dam Rehabilitation Program meets the standards of the dam safety program of the
			 State of Oregon;
				(2)the Associated
			 Ditch Companies, Incorporated, agrees to assume liability for any work
			 performed, or supervised, with funds provided to it under this Act; and
				(3)the United States
			 shall not be liable for damages of any kind arising out of any act, omission,
			 or occurrence relating to a facility rehabilitated or constructed under this
			 Act.
				(c)Cost
			 Sharing
				(1)In
			 generalThe Federal share of the costs of activities authorized
			 under this Act shall not exceed 80 percent.
				(2)Exclusions from
			 federal shareThere shall not be credited against the Federal
			 share of such costs—
					(A)any expenditure by
			 the Bonneville Power Administration in the Wallowa River watershed; and
					(B)expenditures made
			 by individual agricultural producers in any Federal commodity or conservation
			 program.
					(d)Compliance With
			 State LawIn carrying out this Act, the Secretary shall comply
			 with otherwise applicable State water law.
			(e)Prohibition on
			 Holding TitleThe Federal Government shall not hold title to any
			 facility rehabilitated or constructed under this Act.
			(f)Prohibition on
			 Operation and MaintenanceThe Federal Government shall not be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this Act.
			(g)Ownership and
			 Operation of Fish Passage FacilityAny facility constructed using
			 Federal funds authorized by this Act located at Wallowa Lake Dam for trapping
			 and transportation of migratory adult salmon may be owned and operated only by
			 the Nez Perce Tribe.
			4.Relationship to
			 other lawAn activity funded
			 under this Act shall not be considered a supplemental or additional benefit
			 under Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter
			 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.)).
		5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to the pay the Federal share of
			 the costs of activities authorized under this Act $25,600,000.
		
	
		1.Short titleThis Act may be cited as the
			 Wallowa Lake Dam Rehabilitation and
			 Water Management Act of 2007.
		2.DefinitionsIn this Act:
			(1)Associated ditch
			 companies, incorporatedThe term Associated Ditch
			 Companies, Incorporated means the nonprofit corporation established
			 under the laws of the State of Oregon that operates Wallowa Lake Dam.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Commissioner of Reclamation.
			(3)Wallowa lake dam
			 rehabilitation programThe term Wallowa Lake Dam
			 Rehabilitation Program means the program for the rehabilitation of the
			 Wallowa Lake Dam in Oregon, as contained in the engineering document entitled,
			 Phase I Dam Assessment and Preliminary Engineering Design, dated
			 December 2002, and on file with the Bureau of Reclamation.
			3.Authorization to
			 Participate in Program
			(a)Grants and cooperative
			 agreementsThe Secretary may provide grants to, or enter into
			 cooperative or other agreements with, tribal, State, and local governmental
			 entities and the Associated Ditch Companies, Incorporated, to plan, design, and
			 construct facilities needed to implement the Wallowa Lake Dam Rehabilitation
			 Program.
			(b)ConditionsAs
			 a condition of providing funds under subsection (a), the Secretary shall ensure
			 that—
				(1)the Wallowa Lake Dam
			 Rehabilitation Program and any activities under this Act meet the standards of
			 the dam safety program of the State of Oregon;
				(2)the Associated Ditch
			 Companies, Incorporated, agrees to assume liability for any work performed, or
			 supervised, with Federal funds provided to Associated Ditch Companies,
			 Incorporated, under this Act; and
				(3)the United States shall
			 not be liable for damages of any kind arising out of any act, omission, or
			 occurrence relating to a facility rehabilitated or constructed with Federal
			 funds provided under this Act, regardless of whether the damages arose during
			 or after the rehabilitation or construction.
				(c)Cost sharing
				(1)In
			 generalThe Federal share of the costs of activities authorized
			 under this Act shall not exceed 50 percent.
				(2)Exclusions from Federal
			 shareThere shall not be credited against the Federal share of
			 the costs of activities authorized under this Act—
					(A)any expenditure by the
			 Bonneville Power Administration in the Wallowa River watershed; and
					(B)expenditures made by
			 individual agricultural producers in any Federal commodity or conservation
			 program.
					(d)Compliance with State
			 lawIn carrying out this Act, the Secretary shall comply with
			 applicable Oregon State water law.
			(e)Prohibition on holding
			 titleThe Federal Government shall not hold title to any facility
			 rehabilitated or constructed under this Act.
			(f)Prohibition on
			 operation and maintenanceThe Federal Government shall not be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this Act.
			4.Relationship to other
			 lawActivities funded under
			 this Act shall not be considered a supplemental or additional benefit under
			 Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.)).
		5.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to pay the Federal share of the
			 costs of activities authorized under this Act $6,000,000.
		6.Termination of
			 authorityThe authority of the
			 Secretary to carry out any provisions of this Act shall terminate 10 years
			 after the date of enactment of this Act.
		
	
		February 16, 2007
		Reported with an amendment
	
